DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “the drying unit” without proper antecedent basis. Examiner suggests “a drying unit” or for claim 1 to make reference to a drying unit.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites a second separation unit without identifying a first separation unit. Examiner suggests that claim 9 depend from claim 7 or modify the elements recited in claim 9.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the claim recites a second separation unit without identifying a first separation unit. Examiner suggests that claim 18 or claim 16 recite a first separation unit. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the drying unit in claims 7 and 8, and the first heating unit of claim 10 and 19 (examiner notes that claim 11 does recite sufficient structure to identify the nonce element).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a first separation unit in claims 7 and 8 and the second separation unit in claims 9 and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baita (US 2010/0004408) in view of Gala Industries (applicant provided NPL), hereinafter “Gala.”
Baita discloses a method for the preparation of dried polymer pellets having a reduced hydrocarbon content in a facility [0048], the facility having a dryer with a first chamber having an upper and a lower end having a first polymer inlet, a first polymer outlet above the first polymer inlet (5, 8, 1, fig. 1), and a mechanical agitator (claim 21, stirring impellor used in a stirred gas-phase reactor), and the facility further having a degassing silo with a second chamber having a second polymer inlet (8, fig. 1), a second polymer outlet (adjacent to 10), a second gas inlet (16a), and a second gas outlet (above 9), the method comprising the steps i) guiding a drying gas flow comprising a first gas mixture through the first gas inlet into the first chamber (6, 22, flowing into bottom of 1), ii) inserting wet polymer pellets through the first polymer inlet into the first chamber (downstream of 5), iii) drying the wet polymer pellets provided by the drying gas flow and by using the mechanical agitator (claim 21, stirring impellor used in a stirred gas-phase reactor), thereby yielding dried polymer pellets (abstract, polyolefin granules), iv) transferring the dried polymer pellets through the first polymer outlet and the second polymer inlet into the second chamber (8, 9), v) guiding a second gas mixture through the second gas inlet into the second chamber (16a, 9), vi) degassing the dried polymer pellets using the second gas flow [0048], thereby transforming the second gas mixture into a third gas mixture comprising hydrocarbons (above 9 and feeding 12), and vii) guiding a portion of the third gas mixture into the first chamber (22, 1),- wherein the wet polymer pellets inserted into the first chamber in step ii) have a temperature of from 20°C to 80°C (6, [0049]) and the second gas mixture guided into the second chamber in step v) have a temperature of from 20°C to 80°C (9, [0034]) and wherein the dried polymer pellets having a reduced hydrocarbon content are withdrawn from the second chamber through the second polymer outlet (just upstream of 10) and the dried polymer pellets withdrawn through the second polymer outlet have a temperature which is from 0.1 C to 20°C higher than the temperature of the second gas mixture guided into the second chamber ([0034, 0049], granules leave the fluidized bed at a higher temperature than the second gas such that the particles cannot exit at a lower temperature than the second gas temperature since the second gas temperature is the coolest substance in the degassing vessel 9. Logically the polymer has to exit the degassing vessel at temperature slightly higher than the drying gas or if retained far longer than the 10 minute hold time would at most fall to the same temperature as the drying gas); wherein the portion of the third gas mixture forms the first gas mixture and is guided through the first gas inlet into the first chamber, or wherein the portion of the third gas mixture does not form the first gas mixture, but is added to the drying gas flow of the first gas mixture and is guided through the first gas inlet into the first chamber, or wherein the first chamber has a third gas inlet spaced apart from the first gas inlet and the portion of the third gas mixture is guided through the third gas inlet into the first chamber (22, 1, the portion of the third gas mixture forms the first gas mixture and is guided through the first gas inlet into the first chamber); wherein the polymer pellets are polyolefin pellets ([0024], granules); wherein the polymer pellets comprise low density polyethylene [0072]; wherein the drying gas flow becomes wet during the drying process and the resulting wet gas mixture is guided through the first gas outlet ( through top of 1) to a second separation unit (3) and through the second separation unit to at least one suction fan (14, translated as compressor), wherein the second separation unit is a cyclone separator (3, [0047]), wherein the cyclone separator removes remaining polymer pellets, other particles or condensed fluid droplets, wherein the suction fan evacuates the wet gas from the first chamber and though the second separation unit (3, 14); wherein the first gas flow (22), the third gas flow, or both are heated prior to being guided into the first chamber using a first heating unit (22, 19, [0058], unit heated to 120C.); wherein the first heating unit is a steam-operated heater [0058]; wherein the first, second and third gas mixtures predominantly contain nitrogen, oxygen, or both ([0061], contemplates nitrogen by prefers propane).
Baita discloses the claimed invention except for a first gas inlet at the upper end, a first gas outlet below the first gas inlet; the first gas inlet is arranged centrally at the upper end, thereby the drying gas flow is directed towards the opposing bottom end. Gala teaches a first gas inlet at the upper end, a first gas outlet below the first gas inlet (figure on p. 4); the first gas inlet is arranged centrally at the upper end, thereby the drying gas flow is directed towards the opposing bottom end (figure p. 4 illustrates air entry into the dryer centrically located at the top flowing to the bottom) in order to prevent moisture from escaping with the product and further reduce the surface moisture level.  Baita would benefit equally from preventing moisture from escaping with the product and further reduce the surface moisture level. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with a first gas inlet at the upper end, a first gas outlet below the first gas inlet; the first gas inlet is arranged centrally at the upper end, thereby the drying gas flow is directed towards the opposing bottom end as taught by Gala in order to prevent moisture from escaping with the product and further reduce the surface moisture level. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baita in view of Gala as to claim 1 above and further in view of Colls (US 2015/0135645), a similar drier by the same assignee used as a reference for any ambiguity in Gala.
Baita discloses the claimed invention except for the drying unit has a first separation unit having a separation sieve, wherein agglomerates are removed using the separation sieve prior to insertion of the wet polymer pellets into the first chamber; wherein the first separation unit is placed adjacent to the first chamber being at least partially at the same height as the first gas outlet or as the first polymer outlet. Gala teaches the drying unit has a first separation unit having a separation sieve (fig. on p.4 above the water out arrow, also 200, fig. 2 of Colls), wherein agglomerates are removed using the separation sieve prior to insertion of the wet polymer pellets into the first chamber (fig. on p. 4); wherein the first separation unit is placed adjacent to the first chamber being at least partially at the same height as the first gas outlet or as the first polymer outlet (fig. on p. 4, same height as the air outlet) in order to eliminate excess water prior to drying in a compact space using a reverse flow dryer.  Baita would benefit equally from eliminating excess water prior to drying in a compact space using a reverse flow dryer.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with the drying unit has a first separation unit having a separation sieve, wherein agglomerates are removed using the separation sieve prior to insertion of the wet polymer pellets into the first chamber; wherein the first separation unit is placed adjacent to the first chamber being at least partially at the same height as the first gas outlet or as the first polymer outlet as taught by Colls in order to eliminate excess water prior to drying in a compact space using a reverse flow dryer.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baita in view of Gala as applied to claim 1 and further in view of Durand (US 4,342,853) and Karbasi (US 9,216,548).
Baita discloses a process for manufacturing LDPE-pellets in an industrial plant, the industrial plant having a reactor for polymerization reactions (1), an extruder (37) and a facility (fig. 1), the facility having a dryer with a first chamber having an upper and a lower end (1) having a first polymer inlet, a first polymer outlet above the first polymer inlet (downstream of 5), and a mechanical agitator (claim 21, stirring impellor used in a stirred gas-phase reactor), and the facility further having a degassing silo with a second chamber having a second polymer inlet, a second polymer outlet, a second gas inlet, and a second gas outlet (9, fig. 1), the process comprising the steps: a) polymerizing ethylene in the reactor (1), thereby yielding a LDPE polymer, b) separating the LDPE polymer and ethylene [0005] and recycling unreacted ethylene (exhaust out of 1 returns to 1 through 15 and 19), c) extruding the LDPE polymer to obtain a homogenized LDPE melt (27), and e) drying and degassing the wet LDPE pellets using the method of claim 1 (see the rejection of claim 1).
Baita discloses thereby yielding a LDPE polymer [0005] and the claimed invention except for a first gas inlet at the upper end, a first gas outlet below the first gas inlet. Gala teaches a first gas inlet at the upper end, a first gas outlet below the first gas inlet (p.4) in order to prevent moisture from escaping with the product and further reduce the surface moisture level.  Baita would benefit equally from preventing moisture from escaping with the product and further reduce the surface moisture level. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with a first gas inlet at the upper end, a first gas outlet below the first gas inlet as taught by Gala in order to prevent moisture from escaping with the product and further reduce the surface moisture level. 
Baita discloses the claimed invention except for the process comprising the steps: polymerizing ethylene in the reactor at a temperature of 140 to 320°C and a pressure of 1400 to 3200 bar. Durand teaches the process comprising the steps: polymerizing ethylene in the reactor at a temperature of 140 to 320°C (2:4-22) and a pressure of 1400 to 3200 bar (2:4-22) in order to minimize the presence of residual gas on the polymers.  Baita would benefit equally from minimizing the presence of residual gas on the polymers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with the process comprising the steps: polymerizing ethylene in the reactor at a temperature of 140 to 320°C and a pressure of 1400 to 3200 bar as taught by Durand in order to minimize the presence of residual gas on the polymers.
Baita discloses the claimed invention except for the wet pellets are conveyed by the process water of an underwater pellet cutter, for inserting into the first chamber in accordance with step ii); pelletizing the LDPE melt to obtain wet LDPE pellets using an underwater pellet cutter. Karbasi teaches the wet pellets are conveyed by the process water of an underwater pellet cutter, for inserting into the first chamber in accordance with step ii (4:7-16); pelletizing the LDPE melt to obtain wet LDPE pellets using an underwater pellet cutter (4:7-16) in order to reduce the necessary energy input through the additional integration. Baita would benefit equally from reducing the necessary energy input through the additional integration. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with the wet pellets are conveyed by the process water of an underwater pellet cutter, for inserting into the first chamber in accordance with step ii); pelletizing the LDPE melt to obtain wet LDPE pellets using an underwater pellet cutter as taught by Karbasi in order to reduce the necessary energy input through the additional integration. 
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baita in view of Gala, Durand and Karbasi.
Baita discloses a process for manufacturing LDPE-pellets in an industrial plant, the industrial plant having a reactor for polymerization reactions (1), an extruder (27) and a facility, the facility having a dryer with a first chamber having an upper and a lower end having a first polymer inlet (1, downstream of 5, fig. 1), a first polymer outlet above the first polymer inlet (8), and a mechanical agitator (claim 21), and the facility further having a degassing silo with a second chamber having a second polymer inlet (8), a second polymer outlet (10), a second gas inlet (16a), and a second gas outlet (above 9), the process comprising the steps:, b) separating the LDPE polymer and ethylene and recycling unreacted ethylene ([0005], line out top of 9 returned to 1 via 15 and 18), c) extruding the LDPE polymer to obtain a homogenized LDPE melt (27), e.i) guiding a drying gas flow comprising a first gas mixture through the first gas inlet into the first chamber (22, 1), e.ii) inserting wet polymer pellets through the first polymer inlet into the first chamber (downstream of 5), e.iii) drying by using the mechanical agitator, thereby yielding dried polymer (claim 21, stirring impellor used in a stirred gas-phase reactor), e.iv) transferring the dried polymer pellets through the first polymer outlet and the second polymer inlet into the second chamber (8, 9), e.v) guiding a second gas mixture through the second gas inlet into the second chamber (16a, 9), e.vi) degassing the dried polymer pellets using the second gas flow and thereby transforming the second gas mixture into a third gas mixture comprising hydrocarbons [0048], and e.vii) guiding a portion of the third gas mixture into the first chamber (22, via 12, 14, 15 and 19), wherein the wet polymer pellets inserted into the first chamber in step ii) have a temperature of from 20°C to 80°C [0059] and the second gas mixture guided into the second chamber in step v) have a temperature of from 20°C to 80°C [0034] and wherein the dried polymer pellets having a reduced hydrocarbon content are withdrawn from the second chamber through the second polymer outlet and the dried polymer withdrawn through the second polymer outlet have a temperature which is from 0.10C to 20°C higher than the temperature of the second gas mixture guided into the second chamber ([0034, 0049], granules leave the fluidized bed at a higher temperature than the second gas such that the particles cannot exit at a lower temperature than the second gas temperature since the second gas temperature is the coolest substance in the degassing vessel 9. Logically the polymer has to exit the degassing vessel at temperature slightly higher than the drying gas or if retained far longer than the 10 minute hold time would at most fall to the same temperature as the drying gas); wherein the portion of the third gas mixture forms the first gas mixture and is guided through the first gas inlet into the first chamber, or wherein the portion of the third gas mixture does not form the first gas mixture, but is added to the drying gas flow of the first gas mixture and is guided through the first gas inlet into the first chamber, or wherein the first chamber has a third gas inlet spaced apart from the first gas inlet and the portion of the third gas mixture is guided through the third gas inlet into the first chamber (22, 1); wherein the drying gas flow becomes wet during the drying process and the resulting wet gas mixture is guided through the first gas outlet to a second separation unit and through the second separation unit to at least one suction fan (1, 9, 14), wherein the second separation unit is a cyclone separator, wherein the cyclone separator removes remaining polymer pellets, other particles or condensed fluid droplets (3, [0047]), wherein the suction fan evacuates the wet gas from the first chamber and though the second separation unit (1, 9, 14); wherein the first gas flow, the third gas flow, or both are heated prior to being guided into the first chamber using a first heating unit (discharge above 9 heated in 15 and 19 before delivery as first gas to fluid bed reactor 1)
Baita discloses the claimed invention except for a first gas inlet at the upper end, a first gas outlet below the first gas inlet; drying the wet polymer pellets in a countercurrent provided by the drying gas flow; wherein the first gas inlet is arranged centrally at the upper end, thereby the drying gas flow is directed towards the opposing bottom end. Gala teaches a first gas inlet at the upper end, a first gas outlet below the first gas inlet (illustration, p. 4); drying the wet polymer pellets in a countercurrent provided by the drying gas flow (illustration, p. 4); wherein the first gas inlet is arranged centrally at the upper end, thereby the drying gas flow is directed towards the opposing bottom end (illustration, p. 4) in order to prevent moisture from escaping with the product and further reduce the surface moisture level.  Baita would benefit equally from preventing moisture from escaping with the product and further reduce the surface moisture level. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with a first gas inlet at the upper end, a first gas outlet below the first gas inlet; drying the wet polymer pellets in a countercurrent provided by the drying gas flow; wherein the first gas inlet is arranged centrally at the upper end, thereby the drying gas flow is directed towards the opposing bottom end as taught by Gala in order to prevent moisture from escaping with the product and further reduce the surface moisture level. 
Baita discloses yielding a LDPE polymer [0005] and the claimed invention except for polymerizing ethylene in the reactor at a temperature of 140 to 320°C and a pressure of 1400 to 3200 bar. Durand teaches polymerizing ethylene in the reactor at a temperature of 140 to 320°C and a pressure of 1400 to 3200 bar (2:4-22) in order to minimize the presence of residual gas on the polymers.  Baita would benefit equally from minimizing the presence of residual gas on the polymers.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with polymerizing ethylene in the reactor at a temperature of 140 to 320°C and a pressure of 1400 to 3200 bar as taught by Durand in order to minimize the presence of residual gas on the polymers. 
Baita discloses the claimed invention except for pelletizing the LDPE melt to obtain wet LDPE pellets using an underwater pellet cutter. Karbasi teaches pelletizing the LDPE melt to obtain wet LDPE pellets using an underwater pellet cutter (4:7-16) in order to reduce the necessary energy input through the additional integration.  Baita would benefit equally from reducing the necessary energy input through the additional integration. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Baita with pelletizing the LDPE melt to obtain wet LDPE pellets using an underwater pellet cutter as taught by Karbasi in order to reduce the necessary energy input through the additional integration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762